Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered May 11, 2007, which denied plaintiffs motion to set aside a jury verdict in defendants’ favor, unanimously affirmed, without costs.
A fair interpretation of the evidence in this action arising out of an alleged motor vehicle accident supports the finding that the vehicle in which plaintiff was a passenger and the vehicle driven by defendant Phan never even came into contact, as defendant Phan testified. Accordingly, the jury reasonably could have concluded that defendant Phan did not cause the injury to plaintiffs right arm that plaintiff claimed he suffered (see Mc-Dermott v Coffee Beanery, Ltd., 9 AD3d 195, 206 [2004]). Issues of credibility are for the jury and its resolution of such issues is entitled to deference (see White v New York City Tr. Auth., 40 AD3d 297, 297-298 [2007]). Furthermore, the evidence shows that it was reasonable to conclude that Phan exercised due care when checking the traffic conditions prior to backing his taxi out of an angled-in parking space. Concur—Lippman, P.J., Tom, Williams, McGuire and Freedman, JJ.